DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
The applicant argues: In the rejections, the Examiner maps the 3D geometry, recited in prior claim 1, to the 3D line segments disclosed in Popovic. See Office Action at page 3. The Examiner further maps the real-world scene including one or more objects, recited in prior claim 1, to a scene disclosed in Popovic. See id. Based on these claim mappings, in order to teach or suggest the above limitations of amended claim 1, Popovic would have to disclose the idea of rendering a graphical representation of the scene based on the 3D line segments and one or more textures associated with the 3D line segments. Importantly, Popovic contains no such teachings. As discussed above, Popovic illustrates 3D lines and contours for an object in a scene. See Popovic at Figures 2(b.3) and 2(b.4). However, Popovic does not disclose the idea of rendering a graphical representation of the scene based on both 3D line segments or contours and textures associated with the 3D line segments or contours. Notably, Popovic is silent with respect to the idea of textures that are associated with the 3D line segments or contours. In view of at least these distinctions, Applicant submits that Popovic cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.
The examiner respectfully disagrees because Popovic does teach that the rendering a graphical representation of the scene based on both 3D line segments or contours and textures associated with the 3D line segments or contours, (Popovic see pg. 2 last par.: "This paper has the following contributions: (1) We extend the ECV system with a hierarchy of features in the texture domain,...(3) we show the complementary strength of edge and texture information for grasping, and (4) we present a benchmark for vision-based grasping"; see also pg. 3, subsection A. ECV System: "The framework of the Early Cognitive Vision system provides a rich visual representation that includes edges, textured surfaces and junctions [7]. The representation is layered and starts with extracting sparse local features from 2D images and categorizing them into one of the three categories mentioned above. These basic features are called multi-modal primitives and code both geometric and appearance information. By matching 2D features over two stereo views, the system derives corresponding 3D descriptors for different structures. On the second level, ECV organizes basic features into perceptual groups (in both 2D and 3D) [22]. Edge segments are grouped into contours, while textured surface patches are organized in so-called surflings. On this higher level of abstraction it is again possible to group complex features or observe their relations. For example one can observe coplanar or co-colored contours, or combine surflings that are proximate in position and orientation into surfaces.") 
Even though the edge segments are grouped into contours and the textured surfaces are organized into surflings, the texture is associated with the 3D geometry because the edges and textured surfaces are from the same object that was imaged. The word 'associated' as defined by dictionary.com means: connected with something else so as to exist or occur along with it; accompanying or corresponding (often used in combination).
The applicant argues: Popovic does not teach or suggest rendering the textured surfaces and edges in conjunction with one another.
The examiner respectfully disagrees because Popovic does teach or suggest rendering the textured surfaces and edges in conjunction with one another see (Popovic fig. 3 (top row), see also sec. I pg. 2, left col., last par. “This paper has the following contributions: (1) We extend the ECV system with a hierarchy of features in the texture domain, (2) the proposed features give a sparse and abstract, but meaningful representation of the scene, which on one side reduces the search space for grasping and on the other side creates additional context information which is relevant for grasping, (3) we show the complementary strength of edge and texture information for grasping, and (4) we present a benchmark for vision-based grasping.”
 As is shown in the top row of fig. 3, the real scene depicting the ECV representation (i.e., graphical representation of the real-world scene based on both the edges and the textured surfaces) with texture and 3D line segments or contours is shown.

    PNG
    media_image1.png
    395
    450
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21-25, 27, 30-35, 37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popović, Mila, et al. "Grasping unknown objects using an early cognitive vision system for general scene understanding." 2011 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2011 (hereinafter Popovic).

Regarding claim 1, Popovic teaches: 1. (Currently Amended) A computer-implemented method, comprising: 
receiving a first image of a real-world scene and a second image of the real- world scene, wherein the real-world scene includes one or more objects (See abstract; fig. 2(a); pg. 3 lines 11-26 and lines 43-47);
generating a first two-dimensional (21D) geometry corresponding to the first image, the first 2D geometry representing a first 2D view of the real-world scene (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26); 
generating a second 2D geometry corresponding to the second image, the second 2D geometry representing a second 2D view of the real-world scene (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26);
generating three-dimensional (31D) geometry based on the first 2D geometry and the second 2D geometry, the 3D geometry comprising a partial representation of the one or more objects of the real-world scene (fg. 2(b.1)-(b.4); pg. 3 lines 11-26); and
rendering, based on the 3D geometry and one or more textures associated with the 3D geometry, one or more graphical representations of the real-world scene for display (fig. 3 (top row), see also sec. I pg. 2, left col., last par.; POSITA would recognize that a simulated environment to observe robotic grasps includes a display).  

Regarding claim 21, Popovic teaches: 21. (Previously Presented) The computer-implemented method, further comprising: 
identifying, in the first image, a first set of one or more features associated with the one or more objects (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26); and 
identifying, in the second image, a second set of one or more features associated with the one or more objects (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26).  

Regarding claim 22, Popovic teaches: 22. (Previously Presented) The computer-implemented method, wherein identifying the first set of one or more features comprises identifying at least one of an edge, a corner, or a surface within the first image, and wherein identifying the second set of one or more features comprises identifying at least one of an edge, a corner or a surface within the second image (fig. 2(a)-(b.1); pg. 3 lines 11-26).  

Regarding claim 23, Popovic teaches: 23. (Previously Presented) The computer-implemented method of, wherein generating the first 2D geometry is based on the first set of one or more features, and wherein generating the second 2D geometry is based on the second set of one or more features (fig. 2(a)-(b.1); pg. 3 lines 11-26).  

Regarding claim 24, Popovic teaches: 24. (Previously Presented) The computer-implemented method, wherein generating the first 2D geometry includes generating, for each feature of the first set of one or more features, a corresponding portion of the first 2D geometry, and wherein generating the second 2D geometry includes generating, for each feature of the second set of one or more features, a corresponding portion of the second 2D geometry (fig. 2(a)-(b.1); pg. 3 lines 11-26).  

Regarding claim 25, Popovic teaches: 25. (Previously Presented) The computer-implemented method, wherein generating the 3D geometry includes determining a plurality of depth values based on the first 2D geometry and the second 2D geometry (pg. 1, right col., lines 21-27).  

Regarding claim 27, Popovic teaches: 27. (Previously Presented) The computer-implemented method, wherein generating the 3D geometry further includes generating a plurality of 3D vertices based on the first 2D geometry and the second 2D geometry (fg. 2(b.1)-(b.4), pg. 3 lines 11-26).  

Claim 30 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 30 further requires a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, which is also taught by Popovic (see pg. 7 sec. VI lines 9-11; POSITA would recognize that a vision system for a general scene includes a CRM with instructions.).

Claim 31 is analogous to claim 21 and is therefore rejected using the same rationale.

Claim 32 is analogous to claim 22 and is therefore rejected using the same rationale.

Claim 33 is analogous to claim 23 and is therefore rejected using the same rationale.

Claim 34 is analogous to claim 24 and is therefore rejected using the same rationale.

Claim 35 is analogous to claim 25 and is therefore rejected using the same rationale.

Claim 37 is analogous to claim 27 and is therefore rejected using the same rationale.

Claim 39 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 39 further requires: A system comprising: a memory storing program instructions; one or more processors that executes the program instructions to perform the steps of, which is also taught by Popovic (see pg. 7 sec. VI lines 9-11; POSITA would recognize that a vision system for a general scene includes a memory with program instructions and one or more processors to execute the program instructions.)

Allowable Subject Matter
Claims 26, 28-29, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26 (claim 36 is similar in scope, the prior art doesn’t teach: 26. (Previously Presented) The computer-implemented method of claim 1, wherein generating the 3D geometry includes generating a triangulated mesh based on the first 2D geometry and the second 2D geometry.  

Regarding claim 28 (claim 38 is similar in scope, the prior art doesn’t teach: 28. (Previously Presented) The computer-implemented method of claim 1, wherein rendering the one or more graphical representations includes extracting one or more textures from one of the first image or the second image and mapping the one or more textures to the 3D geometry.  

Regarding claim 29 the prior art doesn’t teach: 29. (Previously Presented) The computer-implemented method of claim 1, further comprising: receiving one or more additional images of the real-world scene; updating the 3D geometry based on the one or more additional images; rendering, based on the updated 3D geometry, one or more second graphical representations of the real-world scene for display.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OGALE US 9047706B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612